NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted April 15, 2013*
                                   Decided April 15, 2013

                                           Before

                              JOEL M. FLAUM, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 12‐3386

TERESA D. GRAVES,                               Appeal from the United States District 
     Plaintiff‐Appellant,                       Court for the Northern District of Indiana, 
                                                South Bend Division.
       v.
                                                No. 3:10CV315
ST. JOSEPH COUNTY HEALTH
DEPARTMENT,                                     Theresa L. Springmann,
       Defendant‐Appellee.                      Judge.

                                         O R D E R

      Theresa Graves, a black, 59‐year‐old female, appeals from the dismissal at summary
judgment of her lawsuit claiming employment discrimination and retaliation by her former
employer, the health department of St. Joseph County, Indiana. The district court



       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐3386                                                                           Page 2

concluded that Graves did not establish a prima facie case of race or age discrimination,
retaliation, or hostile work environment. We affirm the judgment of the district court.

       The following facts are recounted in the light most favorable to Graves. See Kuhn v.
Goodlow, 678 F.3d 552, 555 (7th Cir. 2012). Graves worked for 2 years as the outreach
coordinator for the health department’s lead‐hazards program until she was discharged in
October 2009 at age 55. In that role, Graves educated the public about lead poisoning and
how it can be prevented. The U.S. Department of Housing and Urban Development funded
Graves’s position through a grant to the South Bend Housing Authority, which contracted
with the health department. 

        After a year on the job, Graves applied to become the leader of her program. Marc
Nelson, the Director of Environmental Health and also Graves’s supervisor, had intended
to make a science degree part of the hiring criteria, but he dropped that qualification
specifically so that Graves could apply. Megan Wright, who worked with Graves in the
same program and has a chemistry degree, also applied for the vacancy. Nelson
interviewed both candidates and scored them on a scale of 1 to 3 for each of 19 job
requirements. He concluded that Wright was better qualified and should be chosen for the
position, and made that recommendation to the Health Officer, the department’s chief
executive who reports to the Board of Health. Although Graves had been with the program
six months longer than Wright, Nelson opined that Wright, who is white and younger than
Graves, had broader program experience, demonstrated a greater understanding of the
program, was widely recommended, and better met the job requirements—scoring 45
points to Graves’s 39. In addition, Nelson noted that issues with Graves’s attendance,
professionalism, and interpersonal skills had been documented in her performance
evaluations. Wright was selected.

       Graves responded to the news by submitting an internal grievance in October 2008
alleging that Nelson had chosen Wright over her because of race and age. The Health
Officer denied the grievance. Graves appealed to the Board of Health, which upheld the
decision after its Personnel Committee heard testimony from Graves and managers
involved in the hiring decision. Graves appealed again, this time to the St. Joseph County
Board of Commissioners. Graves and other witnesses repeated their testimony before a
commissioner, who concluded that Wright was selected because she was more qualified.

        In September 2009, almost a year after lodging her first grievance, Graves submitted
another alleging that Nelson had reacted to her earlier grievance by harassing and
repeatedly reprimanding her with the goal of getting her fired. Health department records
show that Nelson formally reprimanded Graves three times from June to September 2009
for attempting to cancel a scheduled outreach event, poor work ethic, and conflicts with
No. 12‐3386                                                                          Page 3

coworkers. A few days after submitting her grievance, Graves filed an administrative
charge with the Equal Employment Opportunity Commission claiming that Nelson had
discriminated against her based on age and race, retaliated for her pursuit of the first
grievance a year earlier, and subjected her to a generally hostile work environment. Graves
received a right‐to‐sue letter in May 2010.

       Six months earlier, on October 30, 2009, the health department had notified her that
funding for her coordinator position had been eliminated despite Nelson’s requests to the
Housing Authority that it seek a renewal of funding for the outreach program. Graves was
told that her employment was terminated subject to recall if a similar position became
available within a year. She also was told that this development mooted her unresolved
second grievance. A few months later the health department received a new grant from the
Centers for Disease Control to fund a similar outreach position. This position required a
Lead Risk Assessor and Inspector license that Graves does not have, and a black woman
younger than Graves was hired for the job.

        Graves sued the health department in August 2010 under Title VII of the Civil
Rights Act, 42 U.S.C. §§ 2000e to 2000e‐17, and the Age Discrimination in Employment Act,
29 U.S.C. §§ 623–34. She claimed that the health department had passed her over for a
promotion because of her race and age, retaliated for her grievance, and subjected her to a
hostile work environment by repeatedly reprimanding her and scrutinizing her work.
(Graves also claimed that she was the victim of sexual harassment, but that allegation was
not included in her administrative charge.) In responding to the health department’s
motion for summary judgment, Graves argued that discriminatory intent could be inferred
because coworkers allegedly remarked about her race, she was “singled out” to forfeit her
lunch hour after using work time to watch the Presidential inauguration in 2009, the
promotion went to Wright, and a younger woman was hired to fill the new outreach
position that Graves expected would be given to her. She also asserted that two white men
whose jobs, she says, were funded by the same HUD grant, were not fired but transferred
to other positions after the grant lapsed. Graves further insisted that the purported
“onslaught of reprimands and censorship” was retaliatory because it occurred only after
she filed her first grievance.

        The district court, in a comprehensive, careful, and thoughtful order, noted that
much of Graves’s response rests on hearsay, conjecture, or matters beyond her personal
knowledge. A jury could not reasonably find for Graves, the court concluded, based on
either the direct method or the indirect method of McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802 (1973). The evidence is undisputed, the court reasoned, that the health
department thought Wright was better qualified for promotion, and that Graves later lost
her existing position because the third‐party funding for her salary was not renewed.
No. 12‐3386                                                                            Page 4

Moreover, the court explained, Graves lacked admissible evidence that the two white males
she referenced even worked in the lead‐hazards program, let alone were reassigned around
the time her position was eliminated, had been in jobs funded by the same source, or were
otherwise similarly situated. Likewise, the court added, Graves lacked admissible evidence
that the black woman later hired for the job funded by the CDC was not better qualified or
even substantially younger. The court further concluded, as to Graves’s retaliation claim,
that the timing of her discharge and the grievance she filed a year earlier could not
establish a causal link between the two events. Nor was there sufficient evidence of a
hostile work environment, the court continued, because Graves had not reported any
incident of alleged racial harassment by a coworker. And neither did Graves offer evidence
that Nelson’s reprimands and increased scrutiny of her performance were racially
motivated.

        As we understand her brief on appeal, Graves first argues that she presented
sufficient evidence of similarly situated employees to withstand summary judgment on her
claims of age and race discrimination. But we agree with the district court that Graves did
not produce any evidence that Wright, the two white men allegedly transferred rather than
fired, or the black woman hired for the new position were similarly situated to her in every
material respect. See Good v. Univ. of Chicago Med. Ctr., 673 F.3d 670, 675 (7th Cir. 2012);
Raymond v. Ameritech, 442 F.3d 600, 610 (7th Cir. 2006).

        Graves also insists that she had rebutted the health department’s assertion that it
hired Wright for her superior qualifications, arguing that she had more seniority and that
Nelson had used a racially biased evaluation tool to “categorically disqualify” her for the
job. But to demonstrate pretext, Graves would have to show that reasonable persons could
not dispute that she was clearly the better‐qualified candidate for the position. See Mlynczak
v. Bodman, 442 F.3d 1050, 1059 (7th Cir. 2006), and longer tenure does not necessarily make
a person more qualified, see Sublett v. John Wiley & Sons, Inc., 463 F.3d 731, 738 (7th Cir.
2006); Fisher v. Wayne Dalton Corp., 139 F.3d 1137, 1141–42 (7th Cir. 1998). And Graves failed
to produce any evidence that Nelson’s evaluation was biased.

       Graves next insists that she presented sufficient circumstantial evidence that she was
discharged, not because the funding for her position lapsed, but because of her race or age.
But she did not point to any evidence rebutting the health department’s explanation for her
discharge. Although the Housing Authority—which was utilizing the health department as
a contractor—did receive a renewal of its HUD funding for lead inspections and clearance
exams, the unrebutted evidence shows that the new HUD grant did not include funds for
outreach activities like those Graves performed.
No. 12‐3386                                                                               Page 5

        Graves also argues that a jury could reasonably find a causal link between her first
grievance and the alleged retaliation because she had received mostly positive performance
evaluations from Nelson and the Health Officer before she submitted that grievance and
then afterward she received several reprimands before her discharge. We disagree. That the
grievance preceded the reprimands does nothing to prove they were issued only because of
that grievance. See Burks v. Wis. Dep’t of Transp., 464 F.3d 744, 758–59 (7th Cir. 2006); Sauzek
v. Exxon Coal USA, Inc., 202 F.3d 913, 918 (7th Cir. 2000). And the one‐year interval between
the grievance and the end of Graves’s employment undermines her assertion of a causal
connection, see Porter v. City of Chicago, 700 F.3d 944, 957–58 (7th Cir. 2012); Kidwell v.
Eisenhauer, 679 F.3d 957, 967 (7th Cir. 2012); Turner v. The Saloon, Ltd., 595 F.3d 679, 687, 690
(7th Cir. 2010); Amrhein v. Health Care Serv. Corp., 546 F.3d 854, 859 (7th Cir.2008); Wallscetti
v. Fox, 258 F.3d 662, 669 (7th Cir. 2001); E.E.O.C. v. Yellow Freight Sys., Inc., 253 F.3d 943,
952–53 (7th Cir. 2001) (en banc), as do notations of her poor performance in the evaluations
she received before submitting that grievance, see Turner, 595 F.3d at 687–88, 690; Burkhart v.
Am. Railcar Indus., Inc., 603 F.3d 472, 477 (8th Cir. 2010).

        Finally, Graves argues that she provided sufficient evidence to hold the health
department liable on a theory of hostile‐work environment. But for an employer to be liable
for a hostile work environment created by coworkers, the employer must have been
“negligent in discovering or rectifying” the coworkers’s unlawful harassment. See Berry v.
City of Chi. Transit Auth., 618 F.3d 688, 692 (7th Cir. 2010). In her second grievance Graves
complained only that Nelson harassed her through reprimands; she did not mention race
or any harassing conduct by coworkers. At summary judgment it was undisputed that
Graves never made the health department aware of the alleged racial harassment, and thus
she cannot hold it liable for the actions of her coworkers. See Yancick v. Hanna Steel Corp.,
653 F.3d 532, 549–50 (7th Cir. 2011); Montgomery v. Am. Airlines, Inc., 626 F.3d 382, 392 (7th
Cir. 2010).

      We have considered Graves’s other arguments, and none merits discussion.
Accordingly, the judgment is AFFIRMED.